 
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
 
FIRST AMENDMENT TO REGISTRATION AGREEMENT, dated as of  August 14, 2013 (this
“Amendment”), to the Registration Rights Agreement by and between Retrophin,
Inc. (f/k/a Desert Gateway, Inc.), a Delaware corporation (the “Company”), and
each of the several purchasers signatory thereto (each such purchaser, a
“Purchaser” and, collectively, the “Purchasers”), dated as of February 14, 2013
(the “Agreement”).
 
WITNESSETH
 
WHEREAS, Section 6(f) of the Agreement provides that the Agreement may be
amended by a writing signed by the Company and the Holders of 67% or more of the
then outstanding Registrable Securities;
 
WHEREAS, in connection with the Company’s execution of a Securities Purchase
Agreement, dated as of August 14, 2013 (the “August SPA”), with the purchasers
party thereto, the Company and the Purchasers party hereto desire to, among
other things (i) amend certain provisions of the Agreement, (ii) settle certain
of the Company’s obligations or penalties under Section 2(d) of the Agreement
for the consideration set forth herein and (iii) waive certain provisions of the
Purchase Agreement, all on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
Section 1.         Definitions.  Except as otherwise expressly provided herein,
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Agreement.
 
Section 2.          Amendments to Agreement.
 
(a)           Section 1 of the Agreement is hereby amended to add the following
defined terms:
 
“August RRA”  means the Registration Rights Agreement, dated as of August 15,
2013, by and between the Company and the purchasers identified therein.
 
“August Shares” means the shares of Common Stock issued or issuable to the
purchasers under the August SPA.
 
“August SPA”  means the Securities Purchase Agreement, dated as of August 14,
2013, by and between the Company and the purchasers identified therein.
 
 
 

--------------------------------------------------------------------------------

 
 
“August Registrable Securities”  means (i) the August Shares and (ii) the August
Warrant Shares.
 
 “August Warrants”  means, collectively, the Common Stock purchase warrants
delivered to the purchasers identified on the August SPA, which warrants shall
be exercisable as of August 15, 2013 and have a term which expires on August 15,
2018.
 
“August Warrant Shares” means the shares of Common Stock issuable upon exercise
of the August Warrants.
 
 “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities or August Registrable Securities.
 
 (b)           Section 2(c) of the Agreement is hereby amended and restated to
read as follows:
 
(c)           Notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2(d), if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities and August Registrable Securities permitted to be registered on a
particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater portion of Registrable Securities and August
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities or August Registrable Securities, the number of
Registrable Securities and August Registrable Securities to be registered on
such Registration Statement will be reduced as follows:
 
a.           First, the Company shall reduce or eliminate any securities to be
included by any Person other than a Holder;
 
b.           Second, the Company shall reduce Registrable Securities and August
Registrable Securities represented by Warrant Shares and August Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Warrant Shares and
August Warrant Shares held by such Holders); and
 
c.           Third, the Company shall reduce Registrable Securities and August
Registrable Securities represented by Shares and August Shares (applied, in the
case that some Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Shares and August Shares held by such
Holders).
 
In the event of a cutback hereunder, the Company shall give the Holder at least
two (2) Trading Days prior written notice along with the calculations as to such
Holder’s allotment.  In the event the Company amends the Initial Registration
Statement in accordance with the foregoing, the Company will use its reasonable
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-1 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Section 6(b) of the Agreement is hereby amended and restated to
read as follows:
 
(b)           No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Except as set forth on Schedule 6(b) attached hereto,
neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in any
Registration Statements other than the Registrable Securities and the August
Registrable Securities.  The Company shall not file any other registration
statements until all Registrable Securities and August Registrable Securities
are registered pursuant to a Registration Statement that is declared effective
by the Commission, provided that this Section 6(b) (i) shall not prohibit the
Company from filing amendments to registration statements filed prior to the
date of this Agreement and (ii) shall not prohibit the Company from filing a
registration statement on Form S-1 for a primary offering by the Company,
provided that the Company makes no offering of securities pursuant to such
registration statement prior to the effective date of the Registration Statement
required hereunder that includes all of the Registrable Securities and the
August Registrable Securities.
 
Section 3.          Release of Claims Under Agreement.  Each of the Purchasers
hereby waives any and all obligations or liquidated damages (including any
interest that may be due for such amounts) owed to them by the Company due to
known violations or noncompliance with the terms of Sections 2(d)(i), (iii) and
(iv) of the Agreement and all amounts payable to the Purchasers thereunder that
have occurred as of the date hereof or shall occur with the passage of time, and
hereby agrees that such obligations and damages shall be deemed to be satisfied
in full.
 
Section 4.           Agreement to Purchase Common Stock.  Each of the Purchasers
hereby agrees to enter into the August SPA and in connection therewith to
purchase shares of Common Stock in accordance with the terms thereof for an
aggregate purchase price as set forth in the August SPA.
 
Section 5.          Covenant to Consummate August SPA.  Each of the Company and
the Purchasers hereby agree to use their commercially reasonable efforts to
effectuate and consummate the transactions contemplated by the August SPA not
later than ten (10) days following the execution of this Agreement.
 
Section 6.          Payments to Purchasers.  In consideration for the
amendments, covenants, release and waiver set forth herein, promptly following
the consummation of the transactions contemplated by the August SPA, the Company
shall deliver to each Purchaser (collectively, the “Consideration”):
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           such Purchaser’s Pro Rata Portion of 73,710 shares of Common Stock
(the “Stock Consideration”); and
 
(ii)           such Purchaser’s Pro Rata Portion of $1,835,000 (the “Cash
Consideration”), to be paid by wire transfer of immediately available funds to
an account designated in writing to the Company by such Purchaser; provided,
that such Purchaser may elect, at its sole discretion, to receive in lieu of its
Pro Rata Portion of the Cash Consideration a number of shares of Common Stock
obtained by dividing (a) such Purchaser’s Pro Rata Portion of the Cash
Consideration by (b) $4.50.
 
Section 7.          Representations and Warranties and Covenants of the
Purchasers.  The representations and warranties of each Purchaser made in
Sections 3.2(b), (c), (d) and (e) of the Purchase Agreement are incorporated by
reference herein and are made with respect to the Stock Consideration and any
shares of Common Stock issued to such Purchaser under Section 6(ii) of this
Amendment as of the date hereof and as of the date any such shares of Common
Stock are issued to such Purchaser.  Each Purchaser further agrees that the
covenants made by such Purchaser under Sections 4.1(a) and (b) of the Purchase
Agreement are incorporated by reference herein and are made with respect to the
Stock Consideration and any shares of Common Stock issued to such Purchaser
under Section 6(ii) of this Amendment.
 
Section 8.         Termination. In the event that the Consideration is not paid
to the Purchasers by September 2, 2013, the following shall be deemed to occur
as of such date:
 
(i)           Sections 2-6 of this Amendment shall become void ab initio;
 
(ii)           Section 2(d) of the Agreement shall be amended and restated as
follows:
 
(d)  If: (i) the Initial Registration Statement is not filed on or prior to its
Filing Date, or (ii) the Company fails to file with the Commission a request for
acceleration of a Registration Statement in accordance with Rule 461 promulgated
by the Commission pursuant to the Securities Act, within four Trading Days of
the date that the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review, or (iii) prior to the
effective date of a Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
Commission in respect of such Registration Statement within fifteen (15) Trading
Days after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective, or (iv) a Registration Statement registering for resale all of the
Registrable Securities is not declared effective by the Commission by the
Effectiveness Date of the Initial Registration Statement, or (v) after the
effective date of a Registration Statement, such Registration Statement ceases
for any reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement, or the Holders are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities, for more than ten (10) consecutive calendar days or more than an
aggregate of fifteen (15) calendar days (which need not be consecutive calendar
days) during any 12-month period (any such failure or breach being referred to
as an “Event”, and for purposes of clauses (i) and (iv), the date on which such
Event occurs, and for purpose of clause (ii) the date on which such five (5)
Trading Day period is exceeded, and for purpose of clause (iii) the date which
such ten (10) Trading Day period is exceeded, and for purpose of clause (v) the
date on which such ten (10) or fifteen (15) calendar day period, as applicable,
is exceeded being referred to as “Event Date”), then, in addition to any other
rights the Holders may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 2.0% of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement;
provided, however, that if the Company has not filed or submitted a Registration
Statement by September 2, 2013 (the “Subsequent Date”), the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 4.0% of the aggregate Subscription Amount paid by such Holder
pursuant to the Purchase Agreement on each monthly anniversary of the Subsequent
Date until the applicable Event is cured.  If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 18%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro rata basis for any portion of a month prior to the
cure of an Event.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.         Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
 
Section 10.       Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
Section 11.        Effect.  Except as otherwise provided herein, the provisions
of the Agreement shall remain unmodified and in full force and effect, and each
party to the Agreement shall continue to perform in accordance with the terms of
the Agreement.
 
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
on the day and year first above written.
 



 
RETROPHIN, INC.
           
By:
/s/ Martin Shkreli      
Name:  Martin Shkreli
     
Title:    Chief Executive Officer
         



 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO RTRX
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT]




Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________






[SIGNATURE PAGES CONTINUE]


 